*329ON MOTIONS FOR REHEARING AND CERTIFICATION
PLEUS, C.J.
We deny the Motion for Rehearing but grant the Motion for Certification. Consistent with all of our opinions on this issue since S.S.M. v. State, 898 So.2d 84 (Fla. 5th DCA 2004), we certify the following question to the Florida Supreme Court:
DOES A TRIAL JUDGE HAVE THE POWER AND AUTHORITY TO IMPOSE ON JUVENILES IN A JUVENILE DELINQUENCY PROCEEDING, THE MANDATORY SURCHARGES SET FORTH IN SECTIONS 938.08 AND 938.085, FLORIDA STATUTES?
REHEARING DENIED; QUESTION CERTIFIED.
THOMPSON and SAWAYA, JJ., concur.